PER CURIAM.
Upon consideration of the stipulation of counsel for respective parties in above cause, filed on February 10, 1943, that the above cause shall abide the final judgment in companion cause of Joe Degnan v. Commissioner of Internal Revenue, and it appearing from the files of this Court that in said governing cause an opinion of this Court was rendered and filed and a judgment filed and entered on June 29, 1943, 9 Cir., 136 F.2d 891, affirming the decision of the Tax Court of the United States, 47 B.T.A. 899, and that the Supreme Court of the United States on October 25, 1943, denied therein a petition for writ of cer-tiorari, 64 S.Ct. 93, 88 L.Ed.-, and counsel for petitioner having consented to the entry of a judgment of affirmance herein, and good cause therefor appearing, it is ordered that a judgment affirming the decision of the Tax Court of the United States, 47 B.T.A. 899, herein be filed and entered accordingly, and that the mandate of this Court in this cause issue forthwith.